          Case 1:18-cv-09936-LGS Document 39 Filed 11/07/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        : NOTICE OF APPEARANCE
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

       PLEASE TAKE NOTICE that the undersigned appears as counsel of record in the above-

captioned action for Defendants The Trump Corporation, Donald J. Trump, in his personal

capacity, Donald Trump, Jr., Eric Trump, and Ivanka Trump. I certify that I am admitted to

practice in this Court.


Dated: November 7, 2018
       New York, New York

                                                     Respectfully submitted,

                                                     SPEARS & IMES LLP
                                                     /s/ Bradley Pollina
                                                     Bradley Pollina
                                                     SPEARS & IMES LLP
                                                     51 Madison Avenue
                                                     New York, New York 10010
                                                     Tel: (212) 213-6996
                                                     Fax: (212) 213-0849
                                                     E-mail: bpollina@spearsimes.com

                                                     Counsel for The Trump Corporation,
                                                     Donald J. Trump, in his personal capacity,
                                                     Donald Trump, Jr., Eric Trump, and Ivanka
                                                     Trump
